 Case 2:21-cv-10328-NGE-DRG ECF No. 6, PageID.64 Filed 03/16/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

THE PEOPLE OF TEMPLE NO. 13,

             Plaintiff,                               Case No. 21-10328

v.                                                    Honorable Nancy G. Edmunds

STATE OF MICHIGAN, et al.,

           Defendants.
________________________________________/

                                     JUDGMENT

     In accordance with the Court’s order entered this date,

     IT IS HEREBY ORDERED AND ADJUDGED that this case is DISMISSED

without prejudice.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: March 16, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 16, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
